Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered August 21, 1978, convicting him of criminal possession of a controlled substance in the fifth degree, criminal possession of a controlled substance in the seventh degree and criminally using drug paraphernalia in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. After the jury rendered its verdict the defendant orally alleged that there had been juror misconduct. The trial court instructed the defendant to move upon proper papers (CPL 330.30, 330.40). Nevertheless, he did not. This failure coupled with the vagueness of the alleged misconduct causes us to conclude that the issue must be deemed waived. Margett, J. P., Martuscello, O’Connor and Weinstein, JJ., concur.